Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/14/2022. Claims 1-20 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 9-13, filed 11/14/2022, regarding the rejection of claims 1-20 under 35 U.S.C. §103, have been fully considered but they are not persuasive. Applicant argues on pages 10-11 that Li does not teach the element of generating an environmental model of an environment external to a vehicle, where the environmental model is a mathematical description of the environment external to the vehicle. The applicant cites Merriam Webster for the definition of “determine” to mean “1c: to settle or decide by choice of alternatives or possibilities”, and defines “generate” to mean “1: to bring into existence.” Applicant then argues that it is improper for the Office to assert that Li teaches the claimed elements on the grounds that the processor generating image information which, as described in the previous office action, is generated in response to the sensor information acquired by a sensor unit, which can collect information about the external environment of the vehicle [paragraph 119]. However, one of ordinary skill in the art at the time the invention was filed would understand the specification of Li, particularly paragraphs 117-120, in addition to the position information received by the communication unit [paragraph 62], to read on “bringing into existence an environmental model of the environment external to the vehicle based on the sensor information and the position information”. One of ordinary skill in the art would not deny that this is a clear example of “generating” being used by both the prior art and the current application in the exact same manner. The image information in question relates to an environmental model of the environment external to the vehicle, and an object tracking unit at 440 of FIG. 5 may calculate the motion or motion vectors of verified objects, such as a peripheral vehicle, lane, road surface, traffic sign, etc. [paragraph 160]. This is contained within the image processor at 410. FIGS. 12A and 12B show the system displaying environmental models of the environment around the vehicle, including route information, traffic information, road lane information, etc., meaning that the information calculated by the object tracking unit is used as the basis for the environmental model, which reads on the environmental model being a mathematical model. It should also be noted that these specific definitions for the terms “determine” and “generate” have little to know patentable weight as they are not included in the claim language. 
	Applicant’s arguments regarding the addition of the element “the environmental model is a mathematical description of the environment external to the vehicle” are not persuasive, firstly because the amendment is not supported by the specification, and therefore must be interpreted in the most generic way possible, and secondly because it is the Office’s position that any virtual model is inherently stemming from mathematical model, as there is no other way for an augmented reality display like the one in Li to show an adaptive image of the road and road features without the use of mathematics.
	Applicant further argues on page 11 that Oder does not teach an element that could be considered similar to the first guide mode of Li. However, Oder expressly teaches: “a localization system that can store data collected during the vehicle movement tracking and/or corrected map data to the memory system or upload the data to an external server for utilization by other vehicles [paragraph 60]. This map data is built from the map building unit at 430 of FIG. 4, as part of the localization system at 400. An environmental model, map data, and GPS information is also included in this process [paragraph 50].” This clearly teaches the generation of an environmental model (using those words explicitly) based on information collected from the sensors, and transferring that environmental model to an external server. The basic idea of transferring collected data to an external server, combined with the idea of collecting data regarding the driver state at a particular moment in time, the actionable information output to the display, and an action taken by the driver, would be obvious to combine to one of ordinary skill in the art at the time the invention was filed to produce the elements of claims 1, 10, and 19. 
	Applicant further argues on page 12 that the rejection of claims 1, 10, and 19, is improper for asserting claim limitations that do not exist in the claim language. As explained in the previous office action and in the interview on September 12, 2022, the language of the rejection is not an amendment or rewriting of the claim language, and is instead used to clarify to the applicant why the combination of references would be obvious to combine to form the claimed invention. Since it was explained to the applicant during the interview in September and in pages 4-5 of the prior office action that the purpose of the rejection language was “to show how Li teaches the concept of an external server, and the generation of an environmental model and a first driving state from collected data, while Oder teaches the final step of transferring that data to an external server”, the prior Office Action is complete, and no new non-final Office Action is required. The examiner will repeat the explanation of the prior office action here, for the applicant’s convenience:

	[Applicant further argues on page 11 that the rejections insert new language into the claims. The purpose of the rejection of “communicate with a server external to the vehicle and collect data on an environmental model”, while Oder teaches “transfer, to a server external to the vehicle, the collected data.” The purpose of this language was to show how Li teaches the concept of an external server, and the generation of an environmental model and a first driving state from collected data, while Oder teaches the final step of transferring that data to an external server. Nevertheless, in the interest of compact prosecution, the rejection has been changed to rely on Oder to teach “transfer, to a server external to the vehicle, the environmental model,” and Li in combination with Oder and Wilson teach the element “transfer, to a server external to the vehicle,…a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information]. 

	Because Oder contains explicit language that reads on the elements of claims 1, 10, and 19 (including the term “environmental model”), applicant’s argument on page 12 that Oder “appears to have been selected solely based on the new language created by the Office” is without merit, as Oder very clearly reads on the language of “transfer, to a server external to the vehicle, the environmental model,” etc. Applicant argues on page 12 that Oder is not relied upon to teach any actual claimed limitations. Again, the Examiner directs the applicant to paragraphs 50-60 of Oder, which expressly teach the process of transferring an environmental model built at least in part from data collected by sensors on the vehicle to a server external to the vehicle. Note that in Oder, the localization system can transform an environmental coordinate field of the environmental model into a global coordinate field associated with the map data [paragraph 64]. This means that not only does Oder teach the element of transferring an environmental model to a server external to the vehicle, but the environmental model can expressly be a mathematical model displayed on a coordinate plane and transformed via mathematical functions. Additionally, even though the claims do not use the exact language “collect data,” the fact remains that the functions of claims 1, 10, and 19 involve collecting data and transferring said data to an external server. As such, there is nothing improper about the inclusion of Oder in the rejection of claims 1, 10, and 19, the previous Office Action was not incomplete, and no new non-final Office Action is required. 
	Applicant further argues on page 13 that Li does not teach that the processor monitors at least one driver related parameter of a driver of the vehicle, where (formerly in claim 5) the at least one driver related parameter includes an ability of the driver to process and comprehend information. However, as stated in the prior office action, Li teaches that the processor can analyze the images captured by an internal camera (referred to as a monitoring unit in paragraph 116, and capable of retina-scan information), and determine whether the fellow passenger is dozing [paragraph 175]. Passenger fatigue/consciousness is a driver related parameter that includes an ability to process and comprehend information. Therefore, Li teaches this element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-10, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) in view of Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”).
	Regarding Claim 1. Li teaches an augmented reality based driver assist system comprising:
	a processor; and 
	a memory that includes instructions that, when executed by the processor, cause the processor to: 
	receive, from a plurality of sensors, sensor information corresponding to an environment external to a vehicle (a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions of the vehicle, and the processor is configured to obtain emergency assistance information including automatic emergency braking information, blind-spot detection information, forward collision avoidance information, cross traffic alert information, and parking assistance information, and increase, based on the emergency assistance information, a volume of the one or more audio notifications [paragraph 13]. In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. The memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes);
	generate an environmental model of the environment external to the vehicle (the apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. FIG. 11 shows how details about the vehicle’s environment such as children protection zones [FIG. 11], speed limits, and the vehicle’s path can be displayed as part of the environmental model [paragraph 239]) based on the sensor information and the position information (the external vehicle information is captured by a camera configured to view the outside of the vehicle. The position information is received by the communication unit [paragraph 62]. This is in addition to other environment information such as weather information and road traffic information also received by the communication unit), wherein 
	the environmental model is a mathematical description of the environment external to the vehicle (The image information relates to an environmental model of the environment external to the vehicle, and an object tracking unit at 440 of FIG. 5 may calculate the motion or motion vectors of verified objects, such as a peripheral vehicle, lane, road surface, traffic sign, etc. [paragraph 160]. This is contained within the image processor at 410. FIGS. 12A and 12B show the system displaying environmental models of the environment around the vehicle, including route information, traffic information, road lane information, etc., meaning that the information calculated by the object tracking unit is used as the basis for the environmental model, which reads on the environmental model being a mathematical model), and 
	the environmental model includes a presence of one or more objects in the environment, what the one or more objects are doing (The processor is capable of receiving traffic information, along with another vehicle information [paragraph 60], both of which read on the presence of one or more objects in the environment, in which the other objects are other vehicles. The driver assistance apparatus may receive communication information including at least one of navigation information, driving information of another vehicle and traffic information via the communication unit [paragraph 61]. Additionally, the sensor unit may include a distance sensor for sensing the position of an object located in the vicinity of the vehicle and a camera for capturing an image of the vicinity [paragraph 119]. The distance sensor may continuously measure the position of the sensed object to accurately sense change in the positional relationship with the vehicle (sense what the object is doing) [paragraph 120]), and the position of the vehicle (the communication unit may receive vehicle position information as part of the navigation information [paragraph 64], which is included in the guide mode generated as an environmental model [Claim 1]);
	identify situation information relevant to a current situation of the vehicle at a particular moment in time based on the environmental model (the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time); 
	monitor at least one driver related parameter of a driver of the vehicle, wherein the at least one driver related parameter includes an ability of the driver to process and comprehend information (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]. This reads on monitoring a driver-related parameter that includes an ability of the driver to process and comprehend information, since the driver needs to be awake in order to process and comprehend information); 
	generate actionable information for the driver to utilize based on the situation information relevant to the current situation of the vehicle at the particular moment in time and the at least one driver related parameter (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and output the actionable information to a display that is visible to the driver. Due to the broadness of the language “at a particular moment in time,” any driver status information at any particular moment in time will read on the claim language);
	generate an augmented reality scene that shows the situation information (the display unit may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time);
	output the augmented reality scene to a display of the vehicle that is visible to the driver (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]); and
	collect data on an environmental model (a processor is configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information), and a first driver state before the particular moment in time (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]).
	Li does not teach:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.
	However, Wilson teaches:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information (A method involving building a driver model for the driver of a vehicle using the driver behavior, [Claim 1]. FIG. 4 shows how the system determines whether a driver’s behavior is consistent with a driver model and/or road model [paragraph 88]. The driver model is selected, compared received data to the driver and/or road models to determine driver behavior, and the processor determines at 425 if the driver behavior is consistent with the driver model and/or road model, meaning that the system collects data on the driver in a second state in order to compare it to a predicted model. At 430, when the driver behavior is not consistent with the predicted model, a predetermined action may be executed [paragraph 102]. This means that the system monitors the driver at a second state after the current situation, and the action taken by the driver in the current situation. The road model can include details about the speed limit and vehicle specifications [paragraph 31], and the system can alert the driver when they are going over a recommended speed [paragraph 5], meaning that the road model includes actionable information and the action taken by the driver in the current situation is based on the current situation in time and the actionable information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information as taught by Wilson so as to keep track of the driver’s state continuously, ensuring that they are still completely aware after the current situation, and to also keep track of the action the driver took and comparing it to the actionable information so as to predict how the driver will respond to future situations. 
	Li also does not teach:
	transfer, to a server external to the vehicle, the environmental model, and collected data.
	However, Oder teaches:
	transfer, to a server external to the vehicle, the environmental model, and collected data (A localization system that can store data collected during the vehicle movement tracking and/or corrected map data to the memory system or upload the data to an external server for utilization by other vehicles [paragraph 60]. This map data is built from the map building unit at 430 of FIG. 4, as part of the localization system at 400. An environmental model, map data, and GPS information is also included in this process [paragraph 50]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with transfer, to a server external to the vehicle, the environmental model, and collected data as taught by Oder so as to allow the server that Li already communicates with to receive this information and allow other vehicles in communication with the same server to benefit from the same environmental data. 
	Oder does not teach that the specific collected data includes “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.” However, Li teaches the collection of the environmental model and the first driver state before the particular moment in time, and teaches that the vehicle is in communication with a server to exchange data. Wilson teaches that the data collected includes a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and actionable information. Li does not expressly teach that this specific data is being transmitted to the server, but neither Li, nor Wilson, nor Oder teach away from transferring this collected data to the server. Modifying the invention of Li to transfer this collected information, including “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information“ among the information exchanged with the server would produce the obvious and predictable result of transfer, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventions of Li, Wilson, and Oder with transfer, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information so as to allow other vehicles networked to the same server to benefit from the environmental data in planning routes through similar areas.
 	Li also does not expressly teach:
	identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information. 
	However, Powell teaches:
	identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information (A method for providing information to a user of a vehicle, wherein the method comprises the steps of: storing a configuration code on the vehicle defining the specification of the vehicle, uploading to a mass storage device located on the vehicle information relating to more than one vehicle specification, disabling irrelevant information based upon a stored configuration code and providing access to the non-disabled information to the user of the motor vehicle [paragraph 6]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model; hide the irrelevant information as taught by Powell so as not to clutter up the display with information that would distract the driver from the relevant information. 
	Regarding Claim 3. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the plurality of sensors includes one or more of an image capturing unit, a radar device, a LIDAR device, and an inertial measurement unit (the system includes a t least one distance sensor that may include various distance measurement sensors such as a Lidar sensor, a laser sensor, and ultrasonic wave sensor, and a stereo camera [paragraph 123]. Additionally, the sensing unit at numeral 760 of FIG. 2 can include a collision sensor, a wheel sensor, a speed sensor, tilt sensor, a weight sensor, a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on rotation of the steering wheel, a vehicle interior temperature sensor, a vehicle interior humidity sensor, an ultrasonic sensor, a radar, a Lidar, etc. [paragraph 320]).
	Regarding Claim 5. Li in combination with Wilson, Oder, and  teaches the system of Claim 1.
	Li also teaches:
	wherein the at least one driver related parameter includes a gaze of the driver (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. The processor analyzes (processes) the image captured by the internal camera, and determines (comprehends) whether the fellow passenger is dozing [paragraph 175]. This reads on a driver related parameter that includes a gaze of the driver, since there is no way to scan the retina or iris without determining the gaze of the driver).
	Regarding Claim 6. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the display is a heads up display of the vehicle (the display unit may include a first display at numeral 180a of FIG. 7, which can be a head up display (HUD) [paragraph 189]).
	Regarding Claim 7. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the display is a central information display of the vehicle (The display unit may include a second display shown at numeral 180b of FIG. 7 in the center of the car dashboard, which reads on a central information display [paragraph 191]).
	Regarding Claim 8. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the actionable information includes audible information (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]).
	Regarding Claim 9. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the actionable information includes haptic feedback (the output unit may include at least two of a display unit, an audio output unit, and a haptic output unit [paragraph 176]. The haptic output unit may output the driver assistance information through haptic feedback [paragraph 201]).
	Regarding Claim 10. Li teaches a method for providing augmented reality based driver assistance, the method comprising:
	receiving, from a plurality of sensors, sensor information corresponding to an environment external to a vehicle (a driver assistance apparatus including a display unit that may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The first display is a heads up display (HUD) and may include a projection module for projecting the graphic image onto the windshield. The graphic image projected by the projection module may have predetermined transparency. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1]. The external vehicle information is captured by a camera configured to view the outside of the vehicle. One or more sensors configured to monitor outside regions of the vehicle, and the processor is configured to obtain emergency assistance information including automatic emergency braking information, blind-spot detection information, forward collision avoidance information, cross traffic alert information, and parking assistance information, and increase, based on the emergency assistance information, a volume of the one or more audio notifications [paragraph 13]. In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. The memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes);
	generating an environmental model of the environment external to the vehicle (the apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. FIG. 11 shows how details about the vehicle’s environment such as children protection zones [FIG. 11], speed limits, and the vehicle’s path can be displayed as part of the environmental model [paragraph 239]) based on the sensor information and the position information (the external vehicle information is captured by a camera configured to view the outside of the vehicle. The position information is received by the communication unit [paragraph 62]. This is in addition to other environment information such as weather information and road traffic information also received by the communication unit), wherein
	the environmental model is a mathematical description of the environment external to the vehicle (The image information relates to an environmental model of the environment external to the vehicle, and an object tracking unit at 440 of FIG. 5 may calculate the motion or motion vectors of verified objects, such as a peripheral vehicle, lane, road surface, traffic sign, etc. [paragraph 160]. This is contained within the image processor at 410. FIGS. 12A and 12B show the system displaying environmental models of the environment around the vehicle, including route information, traffic information, road lane information, etc., meaning that the information calculated by the object tracking unit is used as the basis for the environmental model, which reads on the environmental model being a mathematical model), and 
	the environmental model includes a presence of one or more objects in the environment, what the one or more objects are doing, (The processor is capable of receiving traffic information, along with another vehicle information [paragraph 60], both of which read on the presence of one or more objects in the environment, in which the other objects are other vehicles. The driver assistance apparatus may receive communication information including at least one of navigation information, driving information of another vehicle and traffic information via the communication unit [paragraph 61]. Additionally, the sensor unit may include a distance sensor for sensing the position of an object located in the vicinity of the vehicle and a camera for capturing an image of the vicinity [paragraph 119]. The distance sensor may continuously measure the position of the sensed object to accurately sense change in the positional relationship with the vehicle (sense what the object is doing) [paragraph 120]), and the position of the vehicle (the communication unit may receive vehicle position information as part of the navigation information [paragraph 64], which is included in the guide mode generated as an environmental model [Claim 1]); 
	identifying situation information relevant to a current situation of the vehicle at a particular moment in time based on the environmental model (the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time);
	monitor at least one driver related parameter of a driver of the vehicle, wherein the at least one driver related parameter includes an ability of the driver to process and comprehend information (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]. This reads on monitoring a driver-related parameter that includes an ability of the driver to process and comprehend information, since the driver needs to be awake in order to process and comprehend information); 
	generating actionable information for the driver to utilize based on the situation information relevant to the current situation of the vehicle at the particular moment in time and the at least one driver related parameter (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and output the actionable information to a display that is visible to the driver. Due to the broadness of the language “at a particular moment in time,” any driver status information at any particular moment in time will read on the claim language);
	generate an augmented reality scene that shows the situation information (the display unit may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time);
	outputting the augmented reality scene to a display of the vehicle that is visible to the driver (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]); and
	collecting data on an environmental model (a processor is configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information), and a first driver state before the particular moment in time (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]).
	Li does not teach:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.
	However, Wilson teaches:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information (A method involving building a driver model for the driver of a vehicle using the driver behavior, [Claim 1]. FIG. 4 shows how the system determines whether a driver’s behavior is consistent with a driver model and/or road model [paragraph 88]. The driver model is selected, compared received data to the driver and/or road models to determine driver behavior, and the processor determines at 425 if the driver behavior is consistent with the driver model and/or road model, meaning that the system collects data on the driver in a second state in order to compare it to a predicted model. At 430, when the driver behavior is not consistent with the predicted model, a predetermined action may be executed [paragraph 102]. This means that the system monitors the driver at a second state after the current situation, and the action taken by the driver in the current situation. The road model can include details about the speed limit and vehicle specifications [paragraph 31], and the system can alert the driver when they are going over a recommended speed [paragraph 5], meaning that the road model includes actionable information and the action taken by the driver in the current situation is based on the current situation in time and the actionable information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information as taught by Wilson so as to keep track of the driver’s state continuously, ensuring that they are still completely aware after the current situation, and to also keep track of the action the driver took and comparing it to the actionable information so as to predict how the driver will respond to future situations. 
	Li also does not teach:
	transferring, to a server external to the vehicle, the environmental model, and collected data.
	However, Oder teaches:
	transferring, to a server external to the vehicle, the environmental model, and collected data (A localization system that can store data collected during the vehicle movement tracking and/or corrected map data to the memory system or upload the data to an external server for utilization by other vehicles [paragraph 60]. This map data is built from the map building unit at 430 of FIG. 4, as part of the localization system at 400. An environmental model, map data, and GPS information is also included in this process [paragraph 50]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with transferring, to a server external to the vehicle, the environmental model, and collected data as taught by Oder so as to allow the server that Li already communicates with to receive this information and allow other vehicles in communication with the same server to benefit from the same environmental data. 
	Oder does not teach that the specific collected data includes “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.” However, Li teaches the collection of the environmental model and the first driver state before the particular moment in time, and teaches that the vehicle is in communication with a server to exchange data. Wilson teaches that the data collected includes a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and actionable information. Li does not expressly teach that this specific data is being transmitted to the server, but neither Li, nor Wilson, nor Oder teach away from transferring this collected data to the server. Modifying the invention of Li to transfer this collected information, including “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information“ among the information exchanged with the server would produce the obvious and predictable result of transferring, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventions of Li, Wilson, and Oder with transferring, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information so as to allow other vehicles networked to the same server to benefit from the environmental data in planning routes through similar areas.
	Li also does not expressly teach:
	identifying irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information. 
	However, Powell teaches:
	identifying irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information (A method for providing information to a user of a vehicle, wherein the method comprises the steps of: storing a configuration code on the vehicle defining the specification of the vehicle, uploading to a mass storage device located on the vehicle information relating to more than one vehicle specification, disabling irrelevant information based upon a stored configuration code and providing access to the non-disabled information to the user of the motor vehicle [paragraph 6]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li identifying irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model; hide the irrelevant information as taught by Powell so as not to clutter up the display with information that would distract the driver from the relevant information. 
	Regarding Claim 12. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the plurality of sensors includes one or more of an image capturing unit, a radar device, a LIDAR device, and an inertial measurement unit (the system includes a t least one distance sensor that may include various distance measurement sensors such as a Lidar sensor, a laser sensor, and ultrasonic wave sensor, and a stereo camera [paragraph 123]. Additionally, the sensing unit at numeral 760 of FIG. 2 can include a collision sensor, a wheel sensor, a speed sensor, tilt sensor, a weight sensor, a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a battery sensor, a fuel sensor, a tire sensor, a steering sensor based on rotation of the steering wheel, a vehicle interior temperature sensor, a vehicle interior humidity sensor, an ultrasonic sensor, a radar, a Lidar, etc. [paragraph 320]).
	Regarding Claim 14. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the at least one driver related parameter includes changes in micro expressions of the driver (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175], The processor is also configured to determine the first guide mode based on the driver status information [Claim 6] and the user behavior information [Claim 5]. Additionally, the sensing unit at 760 of FIG. 24 is capable of facial recognition through the monitoring unit [paragraph 323], further confirming that expressions of the driver detected by the monitoring unit, since the system can use facial recognition and detect when a passenger’s eyes are closed and are dozing, which reads on detecting changes in micro expressions).
	Regarding Claim 15. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the display is a heads up display of the vehicle (the display unit may include a first display at numeral 180a of FIG. 7, which can be a head up display (HUD) [paragraph 189]).
	Regarding Claim 16. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the display is a central information display of the vehicle (The display unit may include a second display shown at numeral 180b of FIG. 7 in the center of the car dashboard, which reads on a central information display [paragraph 191]).
	Regarding Claim 17. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the actionable information includes audible information (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]).
	Regarding Claim 18. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the actionable information includes haptic feedback (the output unit may include at least two of a display unit, an audio output unit, and a haptic output unit [paragraph 176]. The haptic output unit may output the driver assistance information through haptic feedback [paragraph 201]).
	Regarding Claim 19. Li teaches a system comprising:
	a processor; and
	a memory that includes instructions that, when executed by the processor, cause the processor to:
	generate an environmental model of an environment external to a vehicle based on at least one environmental measurement corresponding to the environment external to the vehicle and a position of the vehicle (In FIG. 2, the driver assistance apparatus is shown to include an input unit, a communication unit, an interface, a memory, a sensor unit, a processor, a display unit, an audio output unit, and a power supply [paragraph 54]. The memory may store a variety of data for overall operation of the driver assistance apparatus, such as a program for processing or control of the controller [paragraph 87]. The memory may store a condition under which at least one of the general guide mode, the display guide mode, and the sound guide mode is executed [paragraph 88]. The memory may store an output method by which driver assistance information is provided in each of the guide modes. The apparatus comprises a processor configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information. FIG. 11 shows how details about the vehicle’s environment such as children protection zones [FIG. 11], speed limits, and the vehicle’s path can be displayed as part of the environmental model [paragraph 239]. the external vehicle information is captured by a camera configured to view the outside of the vehicle. The position information is received by the communication unit [paragraph 62]. This is in addition to other environment information such as weather information and road traffic information also received by the communication unit), wherein
	the environmental model is a mathematical description of the environment external to the vehicle (The image information relates to an environmental model of the environment external to the vehicle, and an object tracking unit at 440 of FIG. 5 may calculate the motion or motion vectors of verified objects, such as a peripheral vehicle, lane, road surface, traffic sign, etc. [paragraph 160]. This is contained within the image processor at 410. FIGS. 12A and 12B show the system displaying environmental models of the environment around the vehicle, including route information, traffic information, road lane information, etc., meaning that the information calculated by the object tracking unit is used as the basis for the environmental model, which reads on the environmental model being a mathematical model), and 
	the environmental model includes a presence of one or more objects in the environment, what the one or more objects are doing (The processor is capable of receiving traffic information, along with another vehicle information [paragraph 60], both of which read on the presence of one or more objects in the environment, in which the other objects are other vehicles. The driver assistance apparatus may receive communication information including at least one of navigation information, driving information of another vehicle and traffic information via the communication unit [paragraph 61]. Additionally, the sensor unit may include a distance sensor for sensing the position of an object located in the vicinity of the vehicle and a camera for capturing an image of the vicinity [paragraph 119]. The distance sensor may continuously measure the position of the sensed object to accurately sense change in the positional relationship with the vehicle (sense what the object is doing) [paragraph 120]), and the position of the vehicle (the communication unit may receive vehicle position information as part of the navigation information [paragraph 64], which is included in the guide mode generated as an environmental model [Claim 1]); 
	identify situation information relevant to a current situation of the vehicle at a particular moment in time based on the environmental model (the display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time); 
	monitor at least one driver related parameter of a driver of the vehicle, wherein the at least one driver related parameter includes an ability of the driver to process and comprehend information (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]. This reads on monitoring a driver-related parameter that includes an ability of the driver to process and comprehend information, since the driver needs to be awake in order to process and comprehend information); 
	generate actionable information for the driver to utilize based on the situation information relevant to the current situation of the vehicle at the particular moment in time and the at least one driver related parameter (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode [Claim 1]. The driving assistance information includes navigation information, traffic information, communication information, vehicle state information, ADAS information, or driver convenience information [paragraph 13], and the processor is configured to determine what kind of information to include in the output, which means that the driving assistance information is actionable information generated by the processor and output by the output unit. Additionally, the processor can determine, based on the driver status information, the first guide mode as the sound guide mode [Claim 6]. Both the user behavior information and driver status information are gathered from the monitoring unit configured to monitor an inside status of the vehicle, and the user behavior information and driver status information are both used in determining the first guide mode and whether that mode is the display guide mode or sound guide mode. This means that at least the status of the driver or behavior of the user are used to generate the actionable information and output the actionable information to a display that is visible to the driver. Due to the broadness of the language “at a particular moment in time,” any driver status information at any particular moment in time will read on the claim language);
	generate an augmented reality scene that shows the situation information (the display unit may include a first display for projecting and displaying a graphic image onto and on a vehicle windshield [paragraph 189]. The graphic image may overlap the image projected onto the windshield to achieve augmented reality (AR) [paragraph 190]. The display unit may display information processed by the controller, including vehicle associated information, which may include vehicle state information that indicates the current state of the vehicle or vehicle traveling information regarding traveling of the vehicle [paragraph 325]. This information is information that the controller determines to be relevant to a current situation of the vehicle (current state) at a particular moment in time);
	output the augmented reality scene to a display of the vehicle that is visible to the driver (the output unit of the vehicle driving assistance apparatus can provide, to the output unit, driving assistance information associated with the first guide mode, wherein the driving assistance information is provided with one or more visual images that are displayed by the display unit and one or more audio notifications that are output by the audio output unit [Claim 1]); and
	collect data on an environmental model (a processor is configured to determine, based on vehicle external information, a first guide mode from a plurality of guide modes including a general guide mode, a display guide mode, and a sound guide mode, and provide driving assistance information to the user [Claim 1], wherein the first guide mode is an environmental model for guiding the vehicle generated from the vehicle external information), and a first driver state before the particular moment in time (a monitoring unit is shown at numeral 150 which may include at least one of pieces of image information including fingerprint information, iris-scan information, retina-scan information, hand geometry information, and voice recognition information [paragraph 116]. Also, the monitoring unit may include other sensors for sensing biometric recognition information. Also, the monitoring unit at numeral 150 may include an internal camera at 153, which can acquire a user image [paragraph 108]. This can include a first internal camera for capturing the driver, and a second internal camera for capturing a passenger in the spare seat, and a third camera for capturing a passenger in the back seat [paragraph 109]. The processor analyzes the image captured by the internal camera, and determines whether the fellow passenger is dozing [paragraph 175]).
	Li does not teach:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.
	However, Wilson teaches:
	data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information (A method involving building a driver model for the driver of a vehicle using the driver behavior, [Claim 1]. FIG. 4 shows how the system determines whether a driver’s behavior is consistent with a driver model and/or road model [paragraph 88]. The driver model is selected, compared received data to the driver and/or road models to determine driver behavior, and the processor determines at 425 if the driver behavior is consistent with the driver model and/or road model, meaning that the system collects data on the driver in a second state in order to compare it to a predicted model. At 430, when the driver behavior is not consistent with the predicted model, a predetermined action may be executed [paragraph 102]. This means that the system monitors the driver at a second state after the current situation, and the action taken by the driver in the current situation. The road model can include details about the speed limit and vehicle specifications [paragraph 31], and the system can alert the driver when they are going over a recommended speed [paragraph 5], meaning that the road model includes actionable information and the action taken by the driver in the current situation is based on the current situation in time and the actionable information).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with data collected includes a second driver state after the particular moment in time, the actionable information, and an action taken by the drive, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information as taught by Wilson so as to keep track of the driver’s state continuously, ensuring that they are still completely aware after the current situation, and to also keep track of the action the driver took and comparing it to the actionable information so as to predict how the driver will respond to future situations. 
	Li also does not teach:
	transfer, to a server external to the vehicle, the environmental model, and collected data.
	However, Oder teaches:
	transfer, to a server external to the vehicle, the environmental model, and collected data (A localization system that can store data collected during the vehicle movement tracking and/or corrected map data to the memory system or upload the data to an external server for utilization by other vehicles [paragraph 60]. This map data is built from the map building unit at 430 of FIG. 4, as part of the localization system at 400. An environmental model, map data, and GPS information is also included in this process [paragraph 50]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li with transfer, to a server external to the vehicle, the environmental model, and collected data as taught by Oder so as to allow the server that Li already communicates with to receive this information and allow other vehicles in communication with the same server to benefit from the same environmental data. 
	Oder does not teach that the specific collected data includes “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information.” However, Li teaches the collection of the environmental model and the first driver state before the particular moment in time, and teaches that the vehicle is in communication with a server to exchange data. Wilson teaches that the data collected includes a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and actionable information. Li does not expressly teach that this specific data is being transmitted to the server, but neither Li, nor Wilson, nor Oder teach away from transferring this collected data to the server. Modifying the invention of Li to transfer this collected information, including “a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information“ among the information exchanged with the server would produce the obvious and predictable result of transfer, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information. 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inventions of Li, Wilson, and Oder with transfer, to a server external to the vehicle, the environmental model, a first driver state before the particular moment in time, a second driver state after the particular moment in time, the actionable information output to the display, and an action taken by the driver, wherein the action taken by the driver is based on the current situation at the particular moment in time and the actionable information so as to allow other vehicles networked to the same server to benefit from the environmental data in planning routes through similar areas.
 	Li also does not expressly teach:
	identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information. 
	However, Powell teaches:
	identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model;
	hide the irrelevant information (A method for providing information to a user of a vehicle, wherein the method comprises the steps of: storing a configuration code on the vehicle defining the specification of the vehicle, uploading to a mass storage device located on the vehicle information relating to more than one vehicle specification, disabling irrelevant information based upon a stored configuration code and providing access to the non-disabled information to the user of the motor vehicle [paragraph 6]). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Li identify irrelevant information not relevant to the current situation of the vehicle at the particular moment in time based on the environmental model; hide the irrelevant information as taught by Powell so as not to clutter up the display with information that would distract the driver from the relevant information. 
	Regarding Claim 20. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 19.
	Li also teaches:
	wherein the at least one operator related parameter includes gestures of the operator (the input unit may include at least one of a gesture input unit (e.g., an optical sensor, etc.) for sensing a user gesture, a touch input unit for sensing touch, and a microphone for sensing voice input and receive user input [paragraph 58]. The user is the vehicle operator).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) in combination with Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”) as applied to claims 1 and 10 above, and further in view of Lu et al. US 20170337816 A1 (“Lu”).
	Regarding Claim 2. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to receive data used to generate the environmental model from a server (the communication unit at numeral 120 of FIG. 2 may receive at least one of position information, weather information, and road traffic information from a server shown in FIG. 2 [paragraph 62]).
	Li does not teach:
	instructions are received from a cloud based server.
	However, Lu teaches:
	instructions are received cloud based server (a navigation system for assisting a driver in which the navigation system may communicate a query to a cloud server to find a search item, such as a gas station, and receive navigation instructions along with an ETA from the cloud server [paragraph 3]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with instructions are received cloud based server as taught by Lu so that the system of Li can work with a cloud server in addition to any other type of server.
	Regarding Claim 11. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	further comprising receiving data used to generate the environmental model from a server (the communication unit at numeral 120 of FIG. 2 may receive at least one of position information, weather information, and road traffic information from a server shown in FIG. 2 [paragraph 62]).
	Li does not teach:
	instructions are received from a cloud based server.
	However, Lu teaches:
	instructions are received cloud based server (a navigation system for assisting a driver in which the navigation system may communicate a query to a cloud server to find a search item, such as a gas station, and receive navigation instructions along with an ETA from the cloud server [paragraph 3]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with instructions are received cloud based server as taught by Lu so that the system of Li can work with a cloud server in addition to any other type of server.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 20170240185 A1 (“Li”) in combination with Wilson US 20160031450 A1 (“Wilson”), Oder et al. US 20180067495 A1 (“Oder”), and Powell et al. US 20110119614 A1 (“Powell”) as applied to claims 1 and 10 above, and further in view of Yamaura US 20180083914 A1 (“Yamaura”).
	Regarding Claim 4. Li in combination with Wilson, Oder, and Powell teaches the system of Claim 1.
	Li also teaches:
	wherein the instructions further cause the processor to receive the position information from one of a global position system (the communication unit may include a global positioning system (GPS) module and/or a Wi-Fi (Wireless Fidelity) module and acquire the position of the vehicle [paragraph 65]. Li also discloses that the driver assistance apparatus may include the communication unit for communicating with another vehicle, a terminal and a server [paragraph 59], so the communication unit of Li is meant to talk to other things including other vehicles, servers, and terminals).
	Li does not teach:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit.
	However, Yamaura teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (a communication apparatus at numeral 20 of FIG. 2 that includes a GNSS module and a V2X module. The GNSS module measures position information about the current position of the communication apparatus at a current time, while the V2X communication module is a communication module for performing direct wireless communication with the other communication apparatuses [paragraph 45]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit as taught by Yamaura so as to allow the processor to gather more information from sources Li already teaches in paragraph 59, easily streamlined into a single communication module for more efficient processing. 
	Regarding Claim 13. Li in combination with Wilson, Oder, and Powell teaches the method of Claim 10.
	Li also teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (the communication unit may include a global positioning system (GPS) module and/or a Wi-Fi (Wireless Fidelity) module and acquire the position of the vehicle [paragraph 65]. Li also discloses that the driver assistance apparatus may include the communication unit for communicating with another vehicle, a terminal and a server [paragraph 59], so the communication unit of Li is meant to talk to other things including other vehicles, servers, and terminals).
	Li does not teach:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit.
	However, Yamaura teaches:
	wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit (a communication apparatus at numeral 20 of FIG. 2 that includes a GNSS module and a V2X module. The GNSS module measures position information about the current position of the communication apparatus at a current time, while the V2X communication module is a communication module for performing direct wireless communication with the other communication apparatuses [paragraph 45]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the invention of Li with wherein the instructions further cause the processor to receive information from a vehicle-to-everything communication unit as taught by Yamaura so as to allow the processor to gather more information from sources Li already teaches in paragraph 59, easily streamlined into a single communication module for more efficient processing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664